Citation Nr: 0814989	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  95-28 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than May 22, 1992 
for the assignment of a 100 percent disability evaluation for 
schizophrenia, chronic, paranoid type.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Rose, Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1994 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO), which granted 
a 100 percent evaluation under 38 C.F.R. § 4.16(c) for 
schizophrenia effective May 22, 1992.  The veteran disagreed 
with the assigned effective date and subsequently perfected 
this appeal.

In January 2000, the Board denied entitlement to an earlier 
effective date for the 100 percent evaluation for 
schizophrenia.  The veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By Order dated in January 2001, the Court vacated the Board's 
decision and remanded for readjudication.

In September 2001, the Board again denied entitlement to an 
earlier effective date for the 100 percent evaluation and the 
veteran appealed this decision to the Court. By Order dated 
in August 2002, the Court vacated the Board's decision and 
remanded for readjudication.

In June 2003, the Board again denied entitlement to an 
earlier effective date for the 100 percent evaluation.  The 
veteran subsequently appealed this decision to the Court.  In 
May 2004, the parties filed a Joint Motion to Remand.  By 
Order dated May 14, 2004, the Court vacated the Board's 
decision and remanded the matter for compliance with the 
instructions in the Joint Motion.

Pursuant to the Joint Motion, the parties agreed that the 
report of the veteran's March 22, 1988 VA examination, which 
indicated that the veteran was impaired in both his 
interpersonal relationships and the ability to be gainfully 
employed, constituted an informal claim for TDIU and that 
remand is necessary for the Board to adjudicate this pending 
claim.

The parties to the Joint Motion also agreed that at the time 
of the March 1988 VA examination, the veteran did not meet 
the schedular requirements for TDIU. Nevertheless, it is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled. Therefore, rating boards should submit to 
the Director, Compensation and Pension Service, for extra- 
schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards as set forth in 
paragraph (a). 38 C.F.R. § 4.16(b) (2007).

Finally, the parties to the Joint Motion agreed that the 
Board erred by failing to remand the veteran's claim for 
referral to the Director of the Compensation and Pension 
Service and that the Board must remand the pending claim for 
TDIU to the AMC for extraschedular condition since the Board 
may not assign an extraschedular rating in the first 
instance.  The Joint Motion further indicates that if the 
Director determines that the veteran is not entitled to TDIU 
pursuant to § 4.16(b) in the first instance then the AMC 
should issue a supplemental statement of the case (SSOC).  

In September 2004, the Board remanded this claim pursuant to 
the instructions from the Joint Motion of May 2004.  
Development has been completed and the claim is again before 
the Board.  The veteran submitted a written statement in 
December 2007, subsequent to the most recent supplemental 
statement of the case.  His statement indicated that he had 
no interest in having a Board hearing, and he also submitted 
documents previously submitted and considered by the RO.  
This claim is ready for adjudication on the merits. 


FINDINGS OF FACT

1.  On May 22, 1992, the RO received a statement from the 
veteran that was construed as a claim for entitlement to an 
increased evaluation for schizophrenia, paranoid type.

2.  An informal claim for TDIU was received on March 22, 
1988.  A rating in excess of 10 percent for schizophrenia was 
denied in a rating decision of June 17, 1988.  This decision 
is final.    

3.  It was not factually ascertainable prior to May 22, 1992 
that the veteran's service-connected schizophrenia caused 
more than mild social and industrial impairment or that the 
veteran was entitled to a TDIU.  An increase in the veteran's 
schizophrenia to 100 percent was factually ascertainable as 
of the May 1993 VA examination.

4.  The veteran's service-connected disability was not of 
such a nature and severity to warrant an extraschedular 
rating and was not such as to prevent him from securing or 
following a substantially gainful occupation prior to May 22, 
1992.


CONCLUSION OF LAW

An effective date earlier than May 22, 1992, for the 
assignment of a rating greater than 10 percent for 
schizophrenia, chronic, paranoid type, is not warranted.  38 
U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. § 3.400 (2007); 
38 C.F.R. §§ 4.16, 4.132, Diagnostic Code 9203 (effective 
prior to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  In addition, VA must also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.

In the present case, the veteran's claim was received prior 
to the enactment of the VCAA.  His claim was substantiated in 
September 1994 when he was granted a 100 percent evaluation 
for service-connected schizophrenia, paranoid type, and 
assigned an effective date of May 22, 1992.  The veteran 
expressed disagreement with the effective date of the grant 
and was issued a statement of the case (SOC) in that regard 
in July 1995.  He appealed the decision in August 1995.  Thus 
his appeal was perfected prior to the requirement to provide 
the notice as directed by the VCAA.

Following the September 2004 Board remand, the RO issued VCAA 
notice in June 2006.  The letter specifically addressed the 
evidence necessary to establish an earlier effective date.  
He was advised of the evidence necessary to establish 
entitlement to an earlier effective date for his TDIU rating.  
The veteran responded to the letter in written statements 
received in April 2007.  The RO issued a supplemental 
statement of the case (SSOC) in October 2007, which included 
the legal criteria considered in deciding earlier effective 
date claims.  

The veteran has not alleged that he has been prejudiced by 
the lack of notice of how to establish an earlier effective 
date in his case.  Further, he also has been represented 
before the Court, to include the most recent Joint Motion and 
Court order from May 2004.  The veteran has presented 
argument for why he is entitled to an earlier effective date.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).



Factual Background

Private treatment records from Metropolitan State Hospital 
show that the veteran was admitted for treatment on July 27, 
1971 after he was found wandering the streets, entering into 
other people's houses, and behaving in a very bizarre manner.  
The diagnostic impression was schizophrenia, chronic 
undifferentiated type (with catatonic features), and the 
degree of impairment was moderate to severe.  On discharge in 
August 1971 it was noted that his condition was mildly 
improved and his prognosis was poor.

On VA psychiatric examination in April 1972 it was noted that 
the veteran's chief complaints were "none."  It was noted 
that he evidently had an acute paranoid schizophrenic-like 
episode and there were not any manifestations now.  The 
conclusion was that there was no psychiatric disorder.

Service connection for schizophrenia, chronic, 
undifferentiated type was originally granted in May 1972 and 
a 10 percent evaluation was assigned, pursuant to Diagnostic 
Code 9204, effective from July 27, 1971, and a noncompensable 
evaluation was assigned effective April 25, 1972.

Treatment records from the Long Beach VAMC dated from 
approximately December 1979 to June 1981 show that the 
veteran was seen on several occasions for stress, headaches, 
anxiousness, nervousness, as well as somatic complaints, 
including chest pain.  In December 1980 it was noted that he 
had significant somatic symptoms possibly related to anxiety.  
It was noted that there was some paranoid ideation.  In 
January 1981 the impression was marked paranoid syndrome.

Treatment records from the Long Beach VAMC show that in 
September 1987 the veteran requested to speak to a 
psychiatrist and requested medication for stress and anxiety.  
He denied depressive symptomatology.  He reported he heard 
voices in the past, but had not heard them for awhile.  He 
denied suicidal or homicidal ideations. His mood was slightly 
suspicious with a full appropriate affect.  He claimed people 
were threatening him.  There was no evidence of psychosis and 
the impression was paranoid disorder by history.  The veteran 
was evaluated by another division and it was noted that he 
exhibited a marked lack of assertiveness that appeared to 
promote anxiety.  The impression was adjustment disorder with 
anxious mood.  In October 1987 he reported an improvement of 
anxiety symptoms.  In December 1987 he reported a stable 
sleep pattern and noted that resuming his medication 
decreased delusions of being under surveillance.

On VA examination in March 1988, the veteran was very vague 
about his employment history, revealing he had volunteered 
for a short time. He reported he worked for his grandparents 
in their small grocery store, but expressed great difficulty 
in handling the job. On mental status examination, he was 
alert and oriented in all spheres, and his speech was of 
normal rate and tone. He admitted to auditory hallucinations 
but reported he was in fairly good control of the voices. The 
examiner noted significant paranoia with a fixed delusional 
system centering around government agencies. Diagnoses 
included schizophrenia, paranoid type, chronic. His highest 
level of adaptive functioning in the past year was "poor" and 
it was noted that he had no friends and had not been able to 
keep a job. He continued to have persecutory delusions, 
auditory hallucinations, loose association, and flat affect 
despite the use of psychotropic medications. It was noted 
that he was impaired in his interpersonal relationships and 
the ability to be gainfully employed.

In June 1988, the RO granted a 10 percent rating for the 
veteran's schizophrenia, chronic, undifferentiated type, 
effective from September 30, 1987.  By letter dated in July 
1988, the veteran was advised of the June 1988 rating 
decision and his appellate rights thereto.  The veteran did 
not appeal this decision.

Received from the veteran on May 22, 1992 was a Statement in 
Support of Claim (VA Form 21-4138), in which he requested an 
increased rating for his "psychosis." He reported that he 
had been unable to gain and retain employment since discharge 
but that he was employed by his grandparents, which consisted 
of caring for them in exchange for wages.  He reported that 
he was being treated at the Long Beach VAMC.

Additional treatment records from Long Beach VAMC showed that 
the veteran was seen periodically between 1988 and 1992 for 
medication follow-up for his schizophrenia.  In September 
1989 he reported stable symptoms, appeared reliable, and was 
cooperative, but his affect was blunted.  In April 1990 the 
veteran denied any increase in his delusions and reported 
that he was living at home.  In September 1990 he reported 
delusional material involving Communists and surveillance.  
In December 1990 it was noted that the veteran's family 
remained supportive, and that he was off neuroleptics without 
any increase in his present illness.  In September 1991 the 
veteran reported that he felt well and worked in a grocery 
store and sometimes worked with plumbing.  In November 1991 
he reported feelings that he was "under surveillance."  In 
October 1992 it was noted that he had delusions, and his 
affect was blunted in discussing "surveillance."

On VA examination in May 1993 the veteran reported that he 
had never had a job other than working for his grandparents 
in their small grocery store.  He reported that his 
grandfather was 90 years old and he was afraid that after his 
grandfather died he would go crazy if he had not convinced VA 
that he was under surveillance. He reported that he ran 
errands for his grandparents, who owned a small grocery 
store, and that he was paid a salary so he would have some 
spending money.  He reported that since he visited the FBI 
office while on active duty, the FBI had followed him ever 
since.  He has delusions, hallucinations, loose associations, 
and no interpersonal relationships in spite of medications 
and psychotherapy.  The mental status examination was 
difficult because of the veteran's suspiciousness.  He was 
normal appearing, his speech was normal, his attitude was 
matter-of-fact, and his mood was somewhat cautious for fear 
that he might say the wrong thing and be punished.  He 
appeared appropriate except for the stories of being 
followed.  He admitted to hearing voices, and he had no idea 
where they came from.  He had some circumstantiality and some 
tangential thinking, but at the same time he denied having 
any serious problems with mental illness.  It was noted that 
on the one hand he made an effort to appear as well as 
possible and yet was "quite clearly having a thought 
disorder."  The diagnostic impression was schizophrenia, 
paranoid type, chronic.  It was noted that his GAF was "at 
best" 50, and would dip down to 45 at times when he was 
really psychotic.  The VA examiner noted that it was doubtful 
that the veteran had been above 50 in the past year.  The 
veteran appeared competent for VA purposes, but was certainly 
severely disabled for his ability to be gainfully employed or 
to maintain any kind of interpersonal relationships outside 
of the grandparents and an occasional shopper in the store 
that knows him.

In March 1994, the RO assigned a 70 percent disability 
evaluation for the service-connected schizophrenia, now 
characterized as paranoid type, effective from May 22, 1992.

In September 1994, a 100 percent evaluation was assigned, 
effective May 22, 1992, for the service-connected 
schizophrenia, paranoid type, based upon the application of 
38 C.F.R. § 4.16(c) (effective prior to November 7, 1996).

Received from the veteran's representative on June 1, 2001 
was a packet of documents, in support of the veteran's claim, 
along with a waiver of initial review by the RO.  These 
documents included a copy of VA's Motion to Remand and to 
Stay Proceedings and letters from the veteran to the Board in 
which the veteran explained that one reason he may not have 
received the "September 1987 rating decision" was that he 
recently did not receive prescriptions from the Long Beach 
VAMC through the mail and was told by the U.S. Postal Service 
that his medications could be in the dead mail box.  He 
contended that the notification of the 1987 rating decision 
could be in the dead mailbox.  Also, the veteran provided a 
chronological order of events to support his contentions that 
his schizophrenia dated back to service and that he had been 
unemployable since service due to his schizophrenia and 
paranoia.

Received from the veteran's representative on June 25, 2001 
was a packet of documents, in support of the veteran's claim, 
along with a waiver of initial review by the RO.  These 
documents included a copy of a letter the veteran sent to the 
White House Military Office in September 2000 in which he 
requested assistance in obtaining military records and 
provided a chronological order of events from his period of 
service to when he was placed in a psychiatric hospital.  In 
another document the veteran submitted another chronological 
order of events.  In a 19-page document the veteran provided 
a narrative of what happened to him from the time he was born 
up until April 2000.  Also submitted was a February 2000 
letter from the U.S. Postal Service to the Long Beach VAMC, 
in which the U.S. Postal Service acknowledged that a letter 
sent from the Long Beach VAMC in October 1999 did not arrive 
to the veteran until January 2000 due to a keying error.  
Also submitted was a missing adult form, apparently used by 
the police, which indicates that an adult was missing as of 
February 3, 1987.  An invoice dated in August 1987 showed 
that the veteran was being charged for paramedic service and 
basic life support provided on June 25, 1987.  In a June 2000 
letter the Orange County Health Care Agency notified the 
veteran that there were no mental health records for him. 

These documents also include a letter from the veteran's 
sister dated in April 2000, in which she reported that she is 
a physician licensed to practice medicine in California, and 
that she graduated from Harvard Medical School in 1977 with 
honors in medicine and surgery, and among her clinical 
rotations at Harvard were several months of inpatient and 
outpatient psychiatry.  She reported that at the time of the 
veteran's discharge from service in October 1970, she was a 
pre-med Biology major at UCI, working in the UCI Medical 
Center outpatient psychiatric unit.  She lived one block from 
her grandparent's house, which was where the veteran lived 
when he was discharged from service, and observed that he was 
a changed person after service, and had become antisocial and 
unwilling to leave the house except for short errands.  She 
also observed that he had neither developed nor rekindled any 
friendships, he awakened after noon, and he talked in hushed 
tones excessively about the FBI, KGB, and CIA's surveillance 
of their daily lives.  She reported that the veteran also 
explained how a radio would talk directly to him and how a 
radio and other appliances were set as surveillance devices 
in his living area.

The veteran's sister further indicated that although the 
veteran chose to believe he was helping his grandparents in 
their neighborhood store, the reality was that he could not 
be depended upon to complete even the simplest tasks.  She 
claimed that the veteran was not able to obtain or retain any 
true employment after he completed service.  She further 
described his pattern of pathologic behavior, including 
isolation from the community and family, major paranoid 
thoughts, and eruptions of aggressive anger that continued, 
reaching a peak in July 1971 when he was hospitalized.  She 
claimed that he had been unable to seek or hold any true 
employment since service, and that he was never truly 
employed by the grandparents, and that his rare helpfulness 
to the grandparents was without salary. The veteran's sister 
noted that as a medical doctor she had observed the severity 
of his chronic paranoid schizophrenia worsen incrementally 
and progressively year-by-year, with sporadic acute 
exacerbations.  She indicated that it was evident to her, as 
a physician and in their relationship in a tight-knit family, 
that the veteran's paranoid schizophrenia was associated with 
his inability to obtain or retain employment, despite his 
college education and innate intelligence.

In a January 2003 packet of documents submitted include 
duplicate copies of medical records.  The veteran also 
submitted chronologies regarding his medical treatment and 
denial of psychiatric care. He contends that VA should 
consider December 6, 1979 for an earlier effective date.

In a June 2005 statement, the RO responded to the Board's 
September 2004 request that the veteran receive consideration 
for an extra-schedular total disability evaluation prior to 
May 22, 1992.  The report included a detail procedural and 
medical history of the claim.  The Director noted that 
outpatient treatment records prior to May 22, 1992 indicate 
that he was never hospitalized, was always alert, oriented in 
all sphered, and appeared normal.  While the records indicate 
that the veteran had anxiety, some episodic paranoid 
ideation, and had difficulties in his interpersonal 
relationships, he was not disabled to the point where he was 
unable to be gainfully employed.  The Director denied 
entitlement to an extra-schedular total disability evaluation 
prior to May 22, 1992 based upon these findings.  

Analysis

The veteran asserts that he is entitled to an effective date 
earlier than May 22, 1992 for the assignment of the 100 
percent disability evaluation for the service-connected 
schizophrenia.  He argues, in essence, that the 100 percent 
evaluation should have been assigned from the date he 
separated from service, and contends that since his 
separation from service he has not been gainfully employed.

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2002).  An exception to that rule applies 
under circumstances where evidence demonstrates a factually 
ascertainable increase in disability during the 1-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that situation, the law provides that the 
effective date of the award shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within 1 year from such 
date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 
3.400(o)(2) (2007).  In all other cases, the effective date 
will be the date of receipt of claim or date entitlement 
arose, whichever is later. 38 C.F.R. § 3.400(o)(1) (2007).

38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim 
(provided also that the claim is received within one year 
after the increase) and are not applicable when a claim is 
filed and the increase in disability is subsequently 
ascertainable.  See Harper v. Brown, 10 Vet. App. 125 (1997).  
The phrase "otherwise, date of receipt of claim" in 38 
C.F.R. § 3.400(o)(2) provides the applicable effective date 
when a factually ascertainable increase occurred more than 
one year prior to receipt of the claim for increased 
compensation.  Id.  

The VA Office of General Counsel (GC) explored the 
legislative history of 38 U.S.C.A. § 5110(b)(2) and noted 
that this provision was added in order to permit retroactive 
payment of increased compensation from the date of the 
increase in disability up to 1 year, when that date is 
ascertainable, and was intended by Congress to provide 
additional disability compensation up to 1 year retroactive 
to the date on which the event establishing entitlement to 
additional benefits occurred, i.e., the date on which the 
increase in disability occurred.  With regard to the 
regulatory history of 38 C.F.R. § 3.400(o)(2), the GC noted 
that this section was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence established the increase in the degree of disability 
had occurred, and that it was intended to be applied in those 
instances where the date of increased disablement could be 
factually ascertained with a degree of certainty, and was not 
intended to cover situations where there was no evidence of 
entitlement to an increased evaluation prior to the date of 
the claim.  The GC concluded that, where a veteran submitted 
a claim alleging an increase in disability within 1 year 
prior to the VA's receipt of the claim and medical evidence 
subsequently substantiated the increase in disability, the 
effective date of the award of increased disability 
compensation was the date as of which it was ascertainable, 
based on all the evidence of record, that the increase 
occurred.  See VAOPGCPREC 12-98 (September 23, 1998).

Thus, in fixing an effective date for an award of increased 
compensation, VA must make two essential determinations.  It 
must determine when a claim for increased compensation was 
received, and when a factually ascertainable increase in 
disability occurred.

Receipt of Claim

With respect to the first determination, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 
C.F.R. § 3.151(a) (2007).  Any communication or action 
indicating intent to apply for one or more benefits under the 
laws administered by VA from a claimant may be considered an 
informal claim. 38 C.F.R. § 3.155(a) (2002).  When a claim 
has been filed which meets the requirements of 38 C.F.R. § 
3.151, an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. § 3.155(c) (2002).

Once a formal claim for compensation has been allowed, 
receipt of one of the following will be accepted as an 
informal claim for increased benefits: 1) report of 
examination or hospitalization by VA or uniformed services; 
2) evidence from a private physician or layman; and 3) 
examination reports, clinical records, and transcripts of 
records received from State and other institutions.  38 
C.F.R. § 3.157 (2002).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for increased benefits and is requested to 
identify and act on informal claims for benefits.  Servello 
v. Derwinski, 3 Vet. App. 196 (1992).

The record shows that the RO previously allowed a formal 
claim for compensation for schizophrenia.  The veteran filed 
a claim for an increased evaluation for schizophrenia in 
October 1987.  In June 1988, the RO assigned a 10 percent 
evaluation effective September 30, 1987.  By letter dated in 
July 1988, the veteran was notified of the June 1988 rating 
decision and his appellate rights thereto; however, he did 
not file a timely appeal.  Thus, the June 1988 rating 
decision is final.  See 38 U.S.C. § 4005(c) (1982); 38 C.F.R. 
§§ 3.104, 19.129, 19.192 (1987); currently 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2002).  

Although the veteran has contended that he did not receive 
notice of the "September 1987" rating decision, it appears 
that this date is based on a typographical error on page 5 of 
the Board's January 2000 decision which reported that "[t]he 
veteran was notified of the September 1987 rating decision 
the following month, and he did not file a timely appeal."  
The record reflects that there was no rating decision dated 
in September 1987; the actual date of the rating decision in 
question is June 1988 (which assigned a 10 percent disability 
evaluation for the service-connected schizophrenia, chronic, 
undifferentiated type, effective September 30, 1987).  In 
that regard, the Board notes that the July 1988 notification 
letter was mailed to an address in Orange, California that 
the veteran provided both prior to and after the June 1988 
rating decision.  The applicable regulation provides that 
"notice" means written notice sent to the veteran at his 
latest address of record. 38 C.F.R. § 3.1(q) (2007).  Also, 
there is a presumption of administrative regularity that a 
government administrative agency has done what it regularly 
does in the administration of programs.  Mailing of 
notification letters is one such matter.  That presumption 
must be rebutted by evidence, not by mere allegation.  
Mindenhall v. Brown, 7 Vet. App. 271 (1994).

In support of his contentions, the veteran submitted a letter 
from the U.S. Postal Service, which was sent to the Long 
Beach VAMC in February 2000, notifying them that the veteran 
did not receive a letter that was mailed by the Long Beach 
VAMC in October 1999, until January 2000, due to an error by 
the U.S. Postal Service.  In the letter, the U.S. Postal 
Service explained that the letter was delayed due to a 
"keying error."  The veteran essentially contends that a 
similar error could have been made with the notification 
letter regarding the "September 1987" (presumably the June 
1988) rating decision.  The veteran also indicated that mail 
was often misdelivered or not delivered at all in his 
neighborhood.  There is no objective evidence that the June 
1988 notification was not delivered in a timely fashion.  The 
Board finds insufficient evidence to rebut the presumption of 
regularity.

The Board notes that the June 1988 rating decision, which is 
final and binding, will be accepted as correct in the absence 
of clear and unmistakable error.  38 C.F.R. § 3.105(a) 
(2002).  In this case, the veteran has not alleged specific 
error in any earlier rating action.

From the rating decision of June 17, 1988 to May 21, 1992, 
there is no formal communication received in the record 
indicating an intent to apply for an increased evaluation for 
his service-connected schizophrenia.  On May 22, 1992, the RO 
received correspondence from the veteran indicating an intent 
to apply for an increased evaluation for his service-
connected schizophrenia.  

Consequently, VA must look at all the medical evidence and 
communications from the veteran subsequent to the rating 
decision of June 17, 1988 rating decision in order to 
determine if there is an informal claim for increased 
benefits.  Here, , the Board finds that he did not under § 
3.155 because no communication was filed after the rating 
decision of June 17, 1988 and prior to May 22, 1992 
indicating the veteran's intent to apply for an increased 
rating for his service-connected schizophrenia.  An informal 
claim must identify the benefit sought.  See Brannon v. West, 
12 Vet. App. 32, 34 (1998) (noting that VA is not required to 
anticipate a claim for a particular benefit where no 
intention to raise it was expressed and citing Talbert v. 
Brown, 7 Vet. App. 352, 356-57 (1995) for the proposition 
that VA is not required to do a "prognostication" but to 
review issues reasonably raised by the substantive appeal).

With regard to the VA medical records reflecting treatment 
for the veteran's schizophrenia following the rating decision 
of June 17, 1988 and prior to the claim for increase in May 
22, 1992, as discussed below, these records do not show that 
it was factually ascertainable that an increase in disability 
had occurred.  Thus, even if any of the treatment records 
could be construed as an informal claim, pursuant to 38 
C.F.R. § 3.157, there was no basis for establishing an 
effective date earlier than May 22, 1992 for a higher rating.

Issue of Unadjudicated Claim

As noted in the introduction, the parties agreed in the May 
2004 Joint Motion that the March 22, 1988 VA examination 
report, which indicated that the veteran was impaired in both 
his interpersonal relationships and the ability to be 
gainfully employed, constituted an informal claim for TDIU.  
Further, the parties agreed that the Board erred in failing 
to refer the claim to the Director of the Compensation and 
Pension Service for extrascheudlar consideration.  

The Court has held that a total rating based upon individual 
unemployability was merely an alternate way to obtain a total 
disability rating without being rated 100 percent disabled 
under VA's Schedule for Rating Disabilities.  See Norris v. 
West, 12 Vet. App. 413, 420-421 (1999); see also Roberson v. 
Principi, 251 F.3d 1378 (2001).  The Court further held that 
a claim for a total disability rating based on individual 
unemployability was reasonably raised when a claimant, whose 
schedular rating met the minimum criteria under 38 C.F.R. § 
4.16(a), requested entitlement to an increased rating and 
when there was evidence of current service-connected 
unemployability in the claimant's claims file or in records 
under VA control.  Norris, 12 Vet. App. at 421.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held in Roberson that when a veteran 
submits evidence of a medical disability and makes a claim 
for the highest rating possible, and additionally submits 
evidence of unemployability, VA must consider a TDIU rating.  
Roberson, 251 F.3d at 1384.

Applying the evidence of record to the law, the Board finds 
that while the March 22, 1988 VA examination may constitute 
an informal claim, the claim was denied in the June 17, 1988 
rating decision, and is therefore not pending.  

In both Norris and Roberson there was a VA rating decision 
that addressed an issue of an increased rating.  In both 
cases, the veteran alleged that those rating decisions failed 
to consider a reasonably raised claim of TDIU.  In Norris, 
the Court noted that an increase for the veteran's service-
connected anxiety disorder was denied in rating decisions of 
June 1987 and February 1989.  The Court found that the 
evidence of record raised a claim for TDIU at the time of 
those rating decisions.  The Court specifically rejected the 
appellant's argument that the RO's failure to adjudicate an 
informally raised TDIU claim constituted a final disallowance 
of the claim.  The Court held that there was no final 
decision, as to the TDIU issue, that could be the subject of 
a CUE claim and said that the raised TDIU claim remained 
pending at the RO.  See Norris, 12 Vet. App. at 423.  

The Federal Circuit held that the 1984 rating decision that 
was challenged in Roberson was a final decision.  The Federal 
Circuit looked to Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) to find that VA was required to develop the veteran's 
claim to its optimum before deciding it on the merits.  Id. 
at 1362.  The Federal Circuit held that a claim for TDIU was 
raised in the instant case and reversed the Court's decision 
that no TDIU claim was before the RO in 1984.  The case was 
remanded to the Court for a determination of eligibility for 
TDIU in accordance with the opinion.

The Federal Circuit addressed the issue of how to handle 
unadjudicated claims, among other issues, in Andrews v. 
Nicholson, 421 F.3d 1278 (Fed. Cir. 2005).  The Federal 
Circuit noted that the appellant argued that VA should have 
construed his 1983 and 1985 applications to raise a TDIU 
claim.  The Federal Circuit said that he could not prevail on 
this argument unless he properly raised it before the Board 
in a CUE motion.  It was determined that he had not raised 
this specific argument.  The Federal Circuit said that he 
remained free to submit a new CUE motion.  Finally, the 
Federal Circuit concluded that, when VA violates Roberson by 
failing to construe the veteran's pleadings to raise a claim, 
such claim is not considered unadjudicated.  The error is 
properly corrected through a CUE motion.  Andrews, 421 F.3d 
at 1284.

The Federal Circuit issued another decision on the same day 
as Andrews that affirmed the latter holding.  In Johnston v. 
Nicholson, 421 F.3d 1285 (Fed. Cir.) the Federal Circuit 
rejected the government's argument that any alleged TDIU 
claim from the appellant remained pending before the RO and 
that the Federal Circuit did not have jurisdiction to review 
the case because there was no final Board decision on the 
claim.  The opinion said that the Federal Circuit had 
rejected that argument in Andrews, that same day, and 
rejected it in this case for the same reasons as in Andrews.  
Id., at 1287, Footnote 3.

The issue of unadjudicated claims was again reviewed by the 
Federal Circuit in Deshotel v. Nicholson, 457 F.3d 1258 (Fed. 
Cir. 2006).  In that case the veteran submitted a claim in 
July 1984 for, inter alia, service connection for residuals 
of a head injury.  He was afforded a VA medical examination.  
He was granted service connection for residuals of his head 
injury and assigned a 10 percent rating by way of a rating 
decision dated in January 1985.  The rating decision did not 
make a specific rating regarding a psychiatric disability 
but, in the narrative of the decision, noted that the VA 
examination showed no psychiatric disability at the present 
time.  The appellant did not appeal the decision.

The appellant later was granted service connection for a mood 
disorder, personality change, and cognitive disorder as 
secondary to the head injury in October 2000.  The effective 
date was established as the date to reopen the claim, August 
4, 1999.  The appellant challenged the effective date.  He 
argued that VA should have read his pleadings to include a 
claim for a psychiatric disability at the time he submitted 
his claim in July 1984.  

The Federal Circuit held that the January 1985 decision was 
final and that the veteran could only establish an effective 
date in 1984 by establishing CUE in the 1985 decision.  The 
appellant did not challenge the decision on the basis of CUE.  
He argued that the 1985 decision was not final because the 
psychiatric claim was never explicitly addressed in the 1985 
decision.  Therefore, he argued, the claim remained pending 
and unadjudicated until the October 2000 decision.  

The Federal Circuit stated that "[w]here a veteran files 
more than one claim with the RO at the same time, and the 
RO's decision acts (favorably or unfavorably) on one of the 
claims but fails to specifically address the other claim, the 
second claim is deemed denied, and the appeal period begins 
to run."  Deshotel, 457 F.3d at 1261.  The opinion further 
noted that this exact issue was addressed in Andrews.  The 
Federal Circuit noted that it had specifically rejected the 
government's contention in Andrews that a TDIU claim remained 
pending and unadjudicated.  The Federal Circuit said it had 
relied on Roberson to hold "that where an RO renders a 
decision on a veteran's claim for benefits but fails to 
address one of the claims, that decision is final as to all 
claims; the RO's failure to address the implied claim 'is 
properly challenged through a CUE motion,' not a direct 
appeal."  Id at 1262 (citing to Andrews, 421 F.3d at 1281).  

The Federal Circuit held that, under the rule articulated in 
Andrews, if the appellant felt that the RO improperly failed 
to address his claim for psychiatric benefits when it granted 
service connection for his head trauma, his remedy was to 
either file a timely direct appeal or to file a CUE claim to 
attack the 1985 decision.  

In the current case the holdings in Andrews and Deshotel are 
dispostive as to the veteran's assertion that the TDIU claim 
remains unadjudicated.  While a TDIU claim can be inferred in 
the March 22, 1988 VA examination report, the Board finds 
that the June 17, 1988 rating decision implicitly denied any 
TDIU claim raised by the record.  Such a finding is supported 
by the Federal Circuit's decisions cited above.  Further, the 
veteran did not appeal this decision and it is final.  See 
38 U.S.C.A. § 4005(c) (1982); 38 C.F.R. § 3.104, 19.129, 
19.192 (1987); currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 3.104, 20.302, 20.1103 (2007).   As noted in 
Deshotel, the veteran could have submitted a timely appeal of 
those decisions, or could have raised a CUE challenge.  He 
has done neither.  Accordingly, there are no pending claims 
from 1988 and any development, including extraschedular 
consideration from the non-pending claim is rendered moot.   



Factually Ascertainable

Regarding when a factually ascertainable increase in 
disability occurred, the Board notes that disability 
evaluations are determined by the application of the VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2002).

Under the provisions of the Rating Schedule effective prior 
to November 7, 1996, the general rating formula for psychotic 
disorders was as follows: active psychotic manifestations of 
such extent, severity, depth, persistence or bizarreness as 
to produce total social and industrial inadaptability (100 
percent); with lesser symptomatology such as to produce 
severe impairment of social and industrial adaptability (70 
percent); considerable impairment of social and industrial 
adaptability (50 percent); definite impairment of social and 
industrial adaptability (30 percent); mild impairment of 
social and industrial adaptability (10 percent); and 
psychosis in full remission (0 percent).  38 C.F.R. § 4.132, 
Diagnostic Code 9203 (1996).

GC has concluded that the term "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that "has more than moderate but less than 
rather large." See VAOPGCPREC 9-93 (November 9, 1993).  The 
Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c) (West 2002).

Pursuant to Hazan, the Board must consider all the evidence 
of record in determining when the increase in the veteran's 
disability was factually ascertainable.  Thus, since the date 
of the receipt of the claim has been determined to be May 22, 
1992, all of the evidence dated prior will be considered by 
the Board to determine whether it was factually ascertainable 
that an increase in the veteran's schizophrenia occurred 
prior to that date.

Review of the record reveals that in July 1971 the veteran 
apparently had an acute paranoid schizophrenic-like episode, 
but no manifestations of this were noted on a subsequent VA 
examination.  On VA examination in April 1972 the veteran 
reported that he attended college for the past two years and 
was making "A's", and denied hearing voices.  He was 
oriented in all spheres, and was found to be articulate and 
intelligent.  He was not confused and had no hallucinations 
or delusions.  No psychiatric disorder was found.  Thus, 
although the veteran had a psychotic episode in July 1971, 
this was shown to be acute, and as of April 1972 the veteran 
had no psychiatric disorder; thus an increase in the 
veteran's schizophrenia was not shown as of April 1972.

Subsequent VA treatment records, dated from approximately 
1979 to 1992, reflect diagnoses of schizophrenia, chronic, 
and indicate that the veteran was on medication and was seen 
periodically for follow-up.  He reported having delusions 
regarding Communists and surveillance, but it was also noted 
that his family was supportive and his symptoms and delusions 
were not increasing.  On VA examination in March 1988 the 
veteran reported he worked for his grandparents in their 
small grocery store, but expressed great difficulty in 
handling the job.  On mental status examination he was alert 
and oriented in all spheres, and his speech was of normal 
rate and tone.  It was noted that he was impaired in his 
interpersonal relationships and the ability to be gainfully 
employed.  Thus, neither the VA treatment records nor the 
March 1988 VA examination establish that the veteran's 
service-connected schizophrenia caused more than mild or 
slight impairment of social and industrial adaptability.

On VA examination in May 1993, however, the veteran reported 
that he ran errands for his grandparents.  He had delusions, 
hallucinations, loose associations, and no interpersonal 
relationships in spite of medications and psychotherapy.  The 
mental status examination was difficult because of the 
veteran's suspiciousness and there was clear evidence of a 
thought disorder.  GAF was estimated from 45-50.  The veteran 
appeared competent for VA purposes, but was certainly 
severely disabled for his ability to be gainfully employed or 
to maintain any kind of interpersonal relationships outside 
of the grandparents and an occasional shopper in the store. 
Thus, the Board finds that an increase in the service- 
connected schizophrenia to 100 percent was factually 
ascertainable as of the date of the VA examination, which was 
May 26, 1993.

Since the date of receipt of the claim for an increase (May 
22, 1992) precedes the increase in disability (May 26, 1993), 
the "general rule" applies and therefore the effective date 
of the veteran's claim is governed by the later of the date 
of increase or the date the claim is received.  Here the 
later date is the date of the increase, May 26, 1993.  Thus, 
the applicable law and regulations provide that an effective 
date of May 26, 1993 (and no earlier) is actually warranted 
for the assignment of a 100 percent rating for schizophrenia, 
chronic, paranoid type. T he RO assigned an effective date 
prior to May 1993, based on the date of the claim, and on 
appeal the Board will not disturb the RO's determination in 
that regard.

The Board notes that the veteran has submitted statements in 
which he and his mother and grandfather indicate that the 
veteran was unable to obtain employment or be employed due to 
the schizophrenia.  The Board notes that this is not 
sufficient evidence showing that the veteran had an increase 
in his schizophrenia prior to May 22, 1992.  Although the 
veteran and other lay persons are competent to provide an 
account of the veteran's symptoms, "the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge."  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  There is no evidence of record showing that the 
veteran's mother or grandfather or the veteran himself 
possess the technical or specialized knowledge to provide a 
probative conclusion with respect to the issue of whether his 
schizophrenia had increased in severity.  See Espiritu, 
supra.  Thus, the Board finds that this evidence is not 
sufficient to factually show that the veteran had an increase 
in his schizophrenia at any time prior to May 22, 1992.

The Board acknowledges the veteran's sister is a physician 
and her statement, which was submitted in May 2000, includes 
an opinion that the veteran was not able to obtain or retain 
employment after his separation from service.  Her knowledge 
of the veteran's emotional and mental state is apparent from 
the statement.  She describes in some detail why she believes 
that an increase in the veteran's schizophrenia was factually 
ascertainable more than one year prior to May 1992.  However, 
contemporaneous medical evidence for the period immediately 
following the veteran's period of active duty does not 
reflect the degree of social and industrial impairment 
described by the veteran's sister.

More importantly, in VAOPGCPREC 12-98, the VA General Counsel 
cited the Harper decision and noted that the phrase 
"otherwise, date of receipt of claim" in 38 C.F.R. § 
3.400(o)(2) provides the applicable effective date when a 
factually ascertainable increase occurred more than one year 
prior to receipt of the claim for increased compensation.  
See VAOPGCPREC 12-98.  The Board finds that assuming, without 
conceding, that the veteran's sister's opinion shows that an 
increase in the veteran's schizophrenia was factually 
ascertainable earlier than May 1992, the date of receipt of 
the claim, an earlier effective date could not be assigned as 
the increase in disability was not ascertainable within one 
year prior to the claim for an increase.  Therefore, the 
effective date of the claim would be governed by the later of 
the date of increase or the date the claim is received, as 
provided in 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 
3.400(o)(1).

The Board finds that it was not factually ascertainable prior 
to May 22, 1992 that the schedular requirements for a 100 
percent evaluation for service- connected schizophrenia were 
met.  Therefore, applying the relevant laws and regulations, 
a clear preponderance of the evidence is against the 
veteran's claim, and there is no basis for assigning an 
effective date earlier than May 22, 1992.

Finally, with regard to the claim that the criteria for an 
extraschedular evaluation were met prior to May 22, 1992, the 
case was referred to the Director of Compensation and Pension 
following the most recent Board remand.  In a June 2005 
determination, the Director noted that the schizoaffective 
disorder was well-controlled on medication during the 
pertinent time period.  The veteran was alert, oriented and 
did not require hospitalization.  While he did exhibit 
anxiety, some episodic paranoid ideation and had difficulties 
in interpersonal relationships, he was not disabled to the 
point he was unable to be gainfully employed.  The finding 
was that the veteran was not entitled to an extra-schedular 
total disability rating  prior to May 22, 1992.  The Board 
has reviewed this determination and finds no basis to 
overturn it.  


ORDER

Entitlement to an effective date earlier than May 22, 1992, 
for the assignment of a 100 percent evaluation for 
schizophrenia, paranoid type, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


